Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mader et al.(2007/0185250).
	Mader et al discloses stabilizer compositions that may include phenolic antioxidants falling in overlap with those of applicants’ claims and other phenolic antioxidants falling in overlap with the 
	Though benzofuranones are disclosed by Mader et al. and may even be preferred, they are not required (paragraphs [0043], [0080] and [0082]). Accordingly, difference based on the exclusionary feature of the claims as they now stand is not seen.  
	Mader et al. differs in that selection of the antioxidants as prescribed by the claims is not particularly laid out.  However, overlap is evident for their stabilizing and antioxidant effects (see again paragraphs [0043]-[0049]).  Additionally, regarding combinations of the same, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte
Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known
herbicides held prima facie obvious).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any selection and combination of the antioxidants of Mader et al. in forming the compositions of Mader et al., including provided for combinations of 2 or more phenolic compounds complying with the structure of the instant formula (I) along with one or more phenolic antioxidants from mono-/di-/tri-hydroxybenzene,  for the purpose of imparting their 
  
Applicants’ arguments have been considered.  However, they are unpersuasive.

The following previous arguments are maintained to be still applicable:
In the instant case the number of species does not derogate from the instant reference’s applicability as prior art under 35USC103. Reason/motivation to select the combinations of species, along with the holdings laid out in the rejection above, lie in the fact that Mader et al. identifies the species of instant concern to be suitable and acceptable for their indicated antioxidative effects.
As to applicants’ arguments concerning results, the following are held to apply:
Results Must be Unexpected:
Unexpected properties must be more significant than expected properties to rebut a prima facie case of obviousness. In re Nolan 193 USPQ 641 CCPA 1977. 
Obviousness does not require absolute predictability. In re Miegel 159 USPQ 716. 
Since unexpected results are by definition unpredictable, evidence presented in comparative showings must be clear and convincing. In re Lohr 137 USPQ 548.
In determining patentability, the weight of the actual evidence of unobviousness presented must be balanced against the weight of obviousness of record. In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; In re Beattie, 24 USPQ 2d 1040.
Claims Must be Commensurate With Showings:
Evidence of superiority must pertain to the full extent of the subject matter being claimed. In re Ackerman, 170 USPQ 340; In re Chupp, 2 USPQ 2d 1437; In re Murch 175 USPQ 89; Ex Parte A, 17 USPQ 2d 1719; accordingly, it has been held that to overcome a reasonable case of prima facie obviousness a given claim must be commensurate in scope with any showing of unexpected results. In re Greenfield, 197 USPQ 227. Further, a limited showing of criticality is insufficient to support a broadly claimed range. In re Lemin, 161 USPQ 288. See also In re Kulling, 14 USPQ 2d 1056.

Applicants’ have not persuasively demonstrated unexpected results for the combinations of their claims. Applicants have not demonstrated their results to be unexpected and more than mere optimizations of the knowledge in the art or more significant than being secondary in nature. Additionally, applicants’ have not demonstrated their showing to be commensurate in scope with the scope of combinations now claimed.

Applicants’ latest arguments on reply have been considered.  However, they are unpersuasive.
In addition to that which is stated in the rejection above, it is held and maintained that Mader et al. does not require the employment of benzofuranone processing stabilizers.  Further, though they are preferred and even exemplified, it is seen, held and maintained that Mader et al.’s fully considered 
As to applicants’ arguments concerning results, though the current showing of record may be identifying of results that may rise to the level of unexpectedness and the amendment excluding benzofuranone-based boosters may be assistive in framing the evidence of unexpectedness of record as well as the suitability of comparative showings of record, the showings of record are still insufficient in their representation of the scope of materials { a) and b) } and ranges of proportional amounts that are encompassed by the claims as they currently stand, as well as, in the case of claims 16, 17 and 19, reflection of the range of stabilized materials and amount of stabilizing composition encompassed by the limitations of these claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/JOHN M COONEY/           Primary Examiner, Art Unit 1765